USCA4 Appeal: 21-4670      Doc: 25         Filed: 11/30/2022     Pg: 1 of 4




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-4670


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        BRADLEY CAMPBELL,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. Louise W. Flanagan, District Judge. (5:14-cr-00098-FL-1)


        Submitted: October 28, 2022                                 Decided: November 30, 2022


        Before GREGORY, Chief Judge, and KING and RICHARDSON, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: G. Alan DuBois, Federal Public Defender, Eric Joseph Brignac, Chief
        Appellate Attorney, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North
        Carolina, for Appellant. Michael F. Easley, Jr., United States Attorney, David A. Bragdon,
        Assistant United States Attorney, Joshua L. Rogers, Assistant United States Attorneys,
        OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4670      Doc: 25         Filed: 11/30/2022      Pg: 2 of 4




        PER CURIAM:

               Bradley Campbell appeals the 306-month sentence imposed on his second

        resentencing following his conviction by a jury of kidnapping, in violation of 18 U.S.C.

        § 1201(a)(1), and possession of a firearm by a convicted felon, in violation of 18 U.S.C.

        § 922(g)(1). On appeal, Campbell argues that the district court imposed a substantively

        unreasonable sentence. We affirm.

               We review a criminal sentence, “whether inside, just outside, or significantly

        outside the [Sentencing] Guidelines range,” for reasonableness “under a deferential abuse-

        of-discretion standard.” Gall v. United States, 552 U.S. 38, 41 (2007). We first must

        “ensure that the district court committed no significant procedural error, such as failing to

        calculate (or improperly calculating) the Guidelines range, treating the Guidelines as

        mandatory, failing to consider the § 3553(a) factors, selecting a sentence based on clearly

        erroneous facts, or failing to adequately explain the chosen sentence.” United States v.

        Fowler, 948 F.3d 663, 668 (4th Cir. 2020) (internal quotation marks omitted). Our review

        of the record reveals that the district court committed no reversible procedural error. See

        United States v. Provance, 944 F.3d 213, 218 (4th Cir. 2019); see also United States v.

        Boulware, 604 F.3d 832, 838 (4th Cir. 2010) (explaining that deficiencies in explanation

        are harmless if “we “can say with fair assurance that the district court’s” discussion of

        omitted factors “would not have affected the sentence imposed” (cleaned up)).

               “If [we] find[] no significant procedural error, [we] then consider[] the substantive

        reasonableness of the sentence imposed.” United States v. Arbaugh, 951 F.3d 167, 172

        (4th Cir. 2020) (internal quotation marks omitted). A sentence must be “sufficient, but not

                                                     2
USCA4 Appeal: 21-4670      Doc: 25         Filed: 11/30/2022      Pg: 3 of 4




        greater than necessary,” to satisfy the statutory purposes of sentencing.         18 U.S.C.

        § 3553(a). “A sentence is substantively unreasonable only where under the totality of the

        circumstances, the sentencing court abused its discretion in concluding that the sentence it

        chose satisfied the standards set forth in § 3553(a).” United States v. Devine, 40 F.4th 139,

        153 (4th Cir. 2022) (internal quotation marks omitted). The district court must “ensure that

        the sentence caters to the individual circumstances of a defendant.” United States v.

        Howard, 773 F.3d 519, 531 (4th Cir. 2014) (internal quotation marks omitted). However,

        “district courts have extremely broad discretion when determining the weight to be given

        each of the § 3553(a) factors.” United States v. Jeffrey, 631 F.3d 669, 679 (4th Cir. 2011).

        “[T]he fact that we might reasonably have concluded that a different sentence was

        appropriate is insufficient to justify reversal of the district court.” United States v.

        McKinnie, 21 F.4th 283, 292 (4th Cir. 2021) (internal quotation marks omitted), cert.

        denied, 142 S. Ct. 2798 (2022).

               We presume that a sentence below the applicable Guidelines range is substantively

        reasonable. United States v. Zelaya, 908 F.3d 920, 930 (4th Cir. 2018). Campbell can

        rebut that presumption only “by showing that the sentence is unreasonable when measured

        against the 18 U.S.C. § 3553(a) factors.” United States v. Louthian, 756 F.3d 295, 306 (4th

        Cir. 2014).

               Campbell asserts that a more significant downward variance was needed to account

        for his individual circumstances—namely, his prior untreated mental illness and drug

        addiction—and his demonstrated rehabilitation since his original sentencing. However, we

        conclude that Campbell fails to rebut the presumption of reasonableness accorded his

                                                     3
USCA4 Appeal: 21-4670      Doc: 25         Filed: 11/30/2022    Pg: 4 of 4




        below-Guidelines sentence. See Zelaya, 908 F.3d at 930; Louthian, 756 F.3d at 306.

        Campbell’s offense conduct was violent and indisputably severe. As the district court

        observed, Campbell had, despite his youth, incurred a significant and, at times, violent

        criminal history, which had not deterred him from committing his current offenses.

        Nevertheless, the district court granted a significant downward variance from the

        Guidelines range of life imprisonment after crediting Campbell’s and his counsel’s

        arguments regarding Campbell’s rehabilitative efforts and positive postsentencing conduct.

        Ultimately, the district court imposed a prison term only six months longer than the

        sentence Campbell himself requested. In view of the significant deference afforded the

        district court’s sentencing calculus, we conclude that the district court acted within its

        discretion in selecting the sentence imposed.

              Accordingly, we affirm the district court’s judgment. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                     AFFIRMED




                                                    4